DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 9, 12-13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232), Suzuki et al. (US Patent No. 4,921,474), Jorgensen, Jr. et al. (US Pre-Grant Publication 2012/0234268), and Viens et al. (US Pre-Grant Publication 2016/0015572).
Regarding claim 1, De Soto-Burt et al. teaches an absorbent article (Abstract) comprising: 
a plastic applicator [0059] the plastic applicator having an insertion portion (22) and a plunger portion (24), the plunger portion being movable within the insertion portion [0064]; and 
an absorbent tampon (14) disposed within the insertion portion (See at least Figs. 2, 7), the absorbent tampon comprising a primary absorbent member (16), the primary absorbent member comprising  from about 50 percent to about 100 percent by weight cotton fibers [0044] (i.e. the absorbent can be formed from cotton, or other fibers or absorbents, or combinations thereof, which is interpreted to at least include the absorbent formed from 100% cotton fibers), wherein the plunger portion is capable of expelling the absorbent tampon from the insertion portion [0042].  

De Soto-Burt in view of Bond fails to specifically teach that the insertion portion has an outer diameter of about 14 mm or less. Suzuki et al. teaches a tampon and applicator and specifically teaches that the insertion portion (outer sleeve (1)) has a diameter of 10mm to 13mm (col. 2, ll. 19-23). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt with the teachings of Suzuki to form the insertion portion within the size range as claimed in order to appropriately size the device for the user as suggested by Suzuki.
De Soto-Burt in view of Bond and Suzuki fails to teach that the absorbent tampon has a density of between about 0.27 grams / ml to about 0.31 grams / ml.  Jorgensen Jr et al. teaches a tampon pledget providing improved absorbency and having a density between about 0.20g/cc to about 0.80g/cc; encompassing the range as claimed by Applicant. Jorgensen further teaches that increased density results in increased absorbency with a decreased dry width [0032]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt with the teachings of Jorgensen to provide a tampon pledget having a density within the range of 0.20g/cc to 0.80g/cc, and further to optimize the precise In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
De Soto-Burt in view of Bond, Suzuki, and Jorgensen fails to teach the article having one or more layers having fiber integration in a Z-direction, the primary absorbent member being folded and compressed into a generally cylindrical configuration. Viens teaches an absorbent article having one or more layers having fiber integration in a Z-direction, the primary absorbent member being folded and compressed [0009, 0030-0032] into a generally cylindrical configuration (at least implicit in that Table 1 lists diameters). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of DeSoto-Burt with the teachings of Viens in order to provide structural integrity to the plurality of layers as suggested by Viens [0035].

Regarding claims 2-5, De Soto-Burt in view of Bond teaches the device of claim 1. Bond further teaches composition of the thermoplastic polymer-grease mixture to be up to 100% bio-based [0039]. Therefore the proposed combination further teaches that the plastic applicator comprises a bio-based content of about 20 percent to about 100 percent using ASTM D6866-10, method B (as in claim 2), the insertion portion comprises bio-based content of at least 95 percent using ASTM D6866-10, method B (as in claim 3), the plunger portion comprises bio-based content at least 95 percent using ASTM D6866-10, method B (as in claim 4), and wherein the plastic applicator comprises bio-based content at least 95 percent using ASTM D6866-10, method B (as in claim 5).
Regarding claim 6, De Soto-Burt also teaches that the primary absorbent member comprises greater than about 75 percent cotton by weight at least because the absorbent can be formed from 
Regarding claim 9, De Soto-Burt in view of Bond teaches the absorbent article of claim 1. De Soto-Burt is silent as to the plastic applicator is substantially free of dyes and scents. Bond teaches that the polymer-grease composition can further comprise additives such as dyes and scents, which is interpreted to be a recitation of optional components. Bond therefore teaches both compositions with dyes and/or scents, and compositions without dyes or scents. It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the dye and scent free composition of Bond as the plastic of the applicator as previously suggested above with regard to claim 1 in order to meet customer desire for a product which is scent and dye free.
Regarding claims 12, and 19, De Soto-Burt in view of Bond, Suzuki and Jorgensen teaches the absorbent article of claim 1, DeSoto-Burt, Bond, and Suzuki fail to teach that the absorbent tampon has an expanded width of between about 19.0 mm to about 22.0 mm for a Super absorbency sized tampon (as in claim 12), the absorbent tampon has an expanded width of between about 17.0 mm to about 20.0 mm for a regular absorbency sized tampon (as in claim 19). Jorgensen, Jr. et al. teaches a tampon pledget with improved leakage protection and teaches that the pledget has an expanded width ranging from 12mm at t=0 minutes to 28mm or greater at t=12 minutes. Therefore, at some time between t=0 and t=12 the pledget of Jorgensen comprises an expanded width of between 19mm-22mm (as in claim 12), and between 17mm to 20mm (as in claim 19) (See [0011, 0013] of Jorgensen). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt to provide the pledget having an expanded width as taught by Jorgensen in order to prevent leakage and improve absorbency as suggested by Jorgensen. Furthermore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the expanded width of the absorbent article in order to ensure In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 13, De Soto-Burt in view of Bond teaches the absorbent article comprising the absorbent article of claim 1. De Soto-Burt also teaches an outer wrapper (at least package (70)), but fails to teach that the outer wrapper renewable polyethylene and exhibits a bio-based content of at least about 50 percent to about 100 percent using ASTM D6866-10, method B.  Bond et al. teaches that the polymer-grease compositions comprising up to 100% bio-based materials [0039, 0044, 0068] are suitable for packaging for tampon applicators [0202]. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of De Soto-Burt with the teachings of Bond and to form the packaging of De Soto-Burt with the bio-based composition of Bond in order to ensure the materials used are renewable
Regarding claim 17, De Soto-Burt further teaches that the plunger portion comprises a first section (38) and a second section (68), wherein the second section is slidably engaged with the first section, and wherein the second section is lockable with respect to the first section (See at least Fig. 4).  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232), Suzuki et al. (US Patent No. 4,921,474), Jorgensen, Jr. et al. (US Pre-Grant Publication 2012/0234268), Viens et al. (US Pre-Grant Publication 2016/0015572), and further in view of Turner et al. (US Pre-Grant Publication 2014/00170367)


Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Soto-Burt et al. (US Pre-Grant Publication 2015/0060317), in view of Bond et al. (US Pre-Grant Publication 2014/0142232), Suzuki et al. (US Patent No. 4,921,474), Jorgensen, Jr. et al. (US Pre-Grant Publication 2012/0234268), Viens et al. (US Pre-Grant Publication 2016/0015572), and further in view of Amundson et al. (US Pre-Grant Publication 2012/0283685)
prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of Americav.Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Furthermore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the fibers in the claimed average length, or to optimize or find the workable ranges of the length of the cotton fibers, with the reasonable expectation of success because Amundson further teaches the use of longer rayon fibers to bind together the shorter fibers [0070].  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Benjamin J Klein/Primary Examiner, Art Unit 3781